IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 29, 2008

                                     No. 06-41291                     Charles R. Fulbruge III
                                  Conference Calendar                         Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

ARTURO MARTINEZ-CORPUS,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:06-CR-468-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       This case returns to us on remand from the Supreme Court of the United
States. The Supreme Court vacated our judgment and remanded the case for
further consideration in light of Gall v. United States, 128 S. Ct. 586 (2007).
Martinez-Corpus v. United States, 128 S. Ct. 2427 (2008). Accordingly, we



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-41291

remand the case to the District Court for the Southern District of Texas for
further proceedings not inconsistent with the opinion of the Supreme Court.
     VACATED and REMANDED.




                                     2